Petition by the state for writ of certiorari to review the ruling of the Court of Appeals reversing a judgment of conviction of manslaughter in the first degree in the case of Martin v. State. The reversal is rested upon the ruling of the court below, denying a motion for new trial, and questions presented by said motion.
Under the well-established rule of this court, such action of the court is not reviewable unless the bill of exceptions discloses that an exception was reserved thereto. Ex parte Grace, 213 Ala. 550, 105 So. 707; Akin v. Chancy Bros. Hdw. Co., 207 Ala. 523, 93 So. 408.
We entertain the view that it sufficiently appears from the opinion of the Court of Appeals that the reservation of an exception to the ruling of the court denying the motion for a new trial does not appear in the bill of exceptions, but only appears elsewhere in the record. This does not meet the requirement of the rule, and the action of the court on said motion is not reviewable.
It results that the writ will be granted, the judgment of reversal set aside, and the cause remanded to the Court of Appeals.
Writ granted. Reversed and remanded.
All the Justices concur, except —